Citation Nr: 0520314	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  00-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for a fragment injury to the right calf with retained 
foreign body.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1982 to July 1987.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In April 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In September 2003, the Board remanded the claim to 
the RO for additional development.  While the case was in 
remand status, the RO granted the veteran a TDIU.  Thus, that 
issue is no longer before the Board.  The case has been 
returned to the Board and is ready for further review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's right calf fragment wound is manifested by 
complaints of pain.  There is no showing of scars that exceed 
an area of 12 sq. inches, or of impairment that is more than 
moderate.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
fragment injury to the right calf with retained foreign body 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.118, Diagnostic Codes 7801-7805 (2004); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in April 2004, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any medical 
evidence he had that pertains to the claim.  As such, the 
Board finds that the letter satisfied  VA's duty to notify 
the appellant, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 
(2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Evidence

In August 1999, the RO granted service connection for 
residuals of a right calf injury, effective from September 
1998, and assigned a 10 percent evaluation under DC 7804.  

The service medical records show that the veteran injured his 
leg in service when a tank tread connector fragmented and 
some metal went into his leg in May 1985.  He complained of 
pain at the site with minimal bleeding.  At that time, a 1 mm 
puncture wound was noted on the medial calf with tenderness.  
There was no significant redness or visible sign of 
protruding metal slither.  X-rays showed a foreign body in 
the soft tissue about the leg medially.  

On VA examination in January 1999, the veteran complained of 
calf muscle pain, with flare-ups about once a week and having 
alleviation with rest.  On examination, the examiner noted 
that the right and left gastrocnemius muscles measured 39.5 
cm.  The examiner stated that there did not appear to be any 
entry wound or even a minor scar appreciable.  It was noted 
that the veteran could not remember where the initial wound 
was, whether the wound was left to heal on its own or whether 
or not it was sutured.  It was reported that bilateral knee 
and ankle strength was full and symmetric as were knee and 
ankle range of motion.  The veteran reported pain when the 
foot was plantar flexed and supinated slightly.  The veteran 
was tender to palpation to the medial midcenter body of the 
gastrocnemius muscle.  X-rays showed a small 3 mm size 
density in the posteromedial part of the soft tissues of the 
right proximal leg which is consistent with shrapnel.  The 
diagnosis was, shrapnel residual right lower leg, complaints 
of pain, no functional deficit.  

The veteran was examined by VA in August 2000.  Examination 
of the right knee showed motion from 10 to 110 degrees.  
There was no weakness of any muscles of any muscle group.  
The right ankle dorsiflexed to 10 degrees and plantar flexed 
to 40 degrees.  There was no weakness of any muscle group.  
Chondromalacia of the right knee was diagnosed.  

In April 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  He described his current right calf symptoms 
including numbness and tingling as well as pain.  He stated 
that his scar is tender.  A complete transcript is of record.  

The veteran was examined by VA in June 2004.  The claims file 
was reviewed.  The right knee had motion from 0 to 85 
degrees.  There was no weakness of any muscle group.  The 
right ankle dorsiflexed to 15 degrees and plantar flexed to 
25 degrees.  No weakness of any muscle group was noted.  The 
examiner noted a history of a shrapnel injury to the right 
calf, that it was not palpable and that the wound had nicely 
healed up.  

Discussion

During the course of this appeal, VA revised the criteria for 
evaluating skin disorders.  However, the Board notes that the 
criteria applicable to scars are essentially unchanged.  
Moreover, the October 2004 supplemental statement of the case 
indicates that the RO has considered both the old and new 
regulations in making its determination.  The Board finds 
that its consideration of both the new and old criteria is 
therefore not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  A slight, disfiguring scar of 
the head, face or neck warrants a 0 percent evaluation, a 10 
percent evaluation is warranted where there is evidence of 
moderately disfiguring scars of the head, face, or neck.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002). Scars may also 
be rated based on any limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  A 10 percent evaluation is, similarly, indicated 
where there exists one characteristic of disfigurement of the 
head, face, or neck, with the eight characteristics of 
disfigurement being: a scar 5 or more inches (13 or more 
centimeters) in length; a scar at least 1/4 inch (0.6 
centimeters) at its widest part; the surface contour of the 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo-or hyperpigmented in an area 
exceeding 6 square inches (39 square centimeters); skin 
texture abnormal (i.e., irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 square inches; underlying soft 
tissue missing in an area exceeding 6 square inches (39 
square centimeters); or skin indurated and inflexible in an 
area exceeding 6 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (effective August 30, 2002).  Scars may 
continue to also be rated based on any limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (as revised on August 30, 2002).

The Board notes that 10 percent is the maximum schedular 
rating available under Diagnostic Codes 7803 and 7804 
(effective prior to August 30, 2002) and under Diagnostic 
Codes 7802, 7803, and 7804 (effective beginning August 30, 
2002). Consequently, an evaluation in excess of 10 percent is 
not available under any of these provisions.  

An evaluation in excess of 10 percent is available under the 
new criteria for scars, other than the head, face, or neck, 
that are deep or that cause limited motion and cover an area 
or areas exceeding 12 square inches (77 sq. cm).  See 38 
C.F.R. § 4.118, Diagnostic Code 7801 (2004).  The medical 
evidence does not establish that these criteria are satisfied 
and therefore, a 20 percent evaluation is not warranted under 
this provision.  

Under both the former and the revised criteria, other scars 
may be rated on limitation of function of the affected part. 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002, 2004).  The 
Board finds that the evidence does not provide that there is 
any limitation of function due to the service-connected 
disability.  On examination in 1999, the examiner noted that 
there did not appear to be an entry wound or even a minor 
scar.  He also indicated that there was no functional 
deficit.  In June 2004, the examiner noted that the shrapnel 
was not palpable and that the wound had healed up nicely.  
Thus a rating beyond 10 percent for scars is not supported by 
the record.  

A fragment wound is evaluated on the basis of muscle injury 
and may be characterized as "slight, moderate, moderately 
severe, and severe," depending on the type of injury 
initially sustained, the history of the injury and the 
veteran's complaints, and the objective clinical findings 
during examinations.  38 C.F.R. § 4.56.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each muscle 
group affected.  38 C.F.R. § 4.56(b).

A moderately severe muscle injury requires a through-and- 
through or deep penetrating wound by either a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Other factors considered are 
whether there is evidence of hospitalization for a prolonged 
period for treatment of the wound, and a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability (e.g., loss of power, weakness, a lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement), and, if present, 
evidence of inability to keep up with work requirements.  
Objectively, consider entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side; and other demonstrative 
positive evidence of impairment.  38 C.F.R. § 4.56(b), (c), & 
(d)(3).  

Comparatively, a higher rating for a severe muscle injury 
requires a through-and-through or deep penetrating wound due 
to a high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, with intramuscular binding and 
scarring.  There should also be evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, and a record of consistent complaints of cardinal 
signs and symptoms of muscle disability, but one that is 
worse than those shown for moderately severe muscle injuries; 
and, if present, evidence of inability to keep up with work 
requirements.  Objectively, consider whether there are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
wound area; and the muscles swell and harden abnormally in 
contraction.  Also consider tests of strength, endurance, or 
coordinated movements in comparison to the corresponding 
muscles of the uninjured side, which may indicate severe 
impairment of function.  As well, X-ray evidence of minute 
multiple scattered foreign bodies indicates intramuscular 
trauma and explosive effect of the missile, and there may be 
adhesion of scars to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle.  There may also be diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(a), (b), (c), & 
(d)(4).

In this case, in order to assign a rating beyond 10 percent, 
there must be a showing of moderately severe impairment.  38 
C.F.R. Part 4, DC 5311, 5312 (2004).  Here, while the veteran 
has complaints of pain, he has full strength in the knee and 
ankle, and no weakness to any muscle group of the knee or 
ankle areas.  It is noted that the veteran has decreased 
motion of the right knee and right ankle (normal knee flexion 
is to 140 degrees and normal extension is to 0 degrees; and 
normal range of motion of the ankle is from 0 to 20 degrees 
of dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II).  However, the record does not 
show that the veteran experiences moderately severe 
impairment due to his right calf injury, or that he has 
limitation of motion of the knee or ankle joint due to his 
right calf injury that would warrant the assignment of a 
rating beyond 10 percent.  A VA examiner has noted that there 
is no functional deficit and that the wound was healed.  
Thus, a rating beyond 10 percent is not warranted. 

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation beyond 10 percent for a fragment 
injury to the right calf with retained foreign body is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


